internal_revenue_service number release date index number ---------------------------------------------------- ---------------- --------------------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-157165-05 date january dear -------------- this letter responds to your date request that we supplement our letter_ruling dated date plr-114185-05 plr200539007 the prior ruling the information submitted for consideration is summarized below all terms in this ruling have the meanings assigned to them in the prior ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in the prior ruling parent requested an extension of time under sec_301_9100-3 of the procedure and administration regulations to file a request for an automatic waiver pursuant to sec_1504 of the code and revproc_2002_32 2002_1_cb_959 of the application of sec_1504 with respect to each of parent sub and sub the election in the prior ruling an extension of time was granted under sec_301_9100-3 until days from the date on the prior ruling to make the election by attaching the statement described in sec_5 of revproc_2002_32 to the date to date restored parent group amended consolidated_return in the prior ruling parent represented that the period of limitations on assessment under sec_6501 would not expire for parent’s sub 1’s and sub 2’s taxable years in which the reaffiliation occurred or for any years that would have been affected by the election had it been timely filed until at least date however the period of limitations expired prior to date parent has requested a ruling that the prior ruling remain in full force and effect notwithstanding the expiration of the period of limitations on assessment prior to date plr-157165-05 based solely on the information and representations submitted with the original and supplemental requests we rule as follows the expiration of the period of limitations on assessment prior to date will not adversely affect the prior ruling accordingly the extension of time to file the election granted under sec_301_9100-3 in the prior ruling until days from the date on the prior ruling remains in full force and effect this supplemental ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent a copy of this supplemental ruling letter together with the prior ruling must be attached to the restored parent group amended_return pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
